 Case 18-31635                Doc 211         Filed 10/03/19 Entered 10/03/19 11:53:42            Desc Main
                                               Document Page 1 of 2
      FILED & JUDGMENT ENTERED
                Steven T. Salata




            October 3 2019


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                                  _____________________________
                                                                                            Laura T. Beyer
                                                                                    United States Bankruptcy Judge

                                   UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
IN RE:
                                                                      Case No. 18-31635-LTB
VR KING CONSTRUCTION, LLC, et al.,1                                         Chapter 7

                                     Debtor

 ORDER AUTHORIZING TRUSTEE TO EXECUTE AMENDMENT TO CONTRACT FOR
   SALE OF REAL ESTATE AND AMENDING ORDER ALLOWING SALE OF REAL
  ESTATE AT PRIVATE SALE OUTSIDE OF THE ORDINARY COURSE OF BUSINESS
    FREE AND CLEAR OF LIENS AND INTERESTS PURSUANT TO 11 U.S.C. §363

         THIS CAUSE coming on to be heard and being heard before the undersigned Judge of the
Bankruptcy Court for the Western District of North Carolina, on October 2, 2019, upon the Trustee’s
MOTION TO AMEND ORDER ALLOWING THE SALE OF REAL ESTATE AT PRIVATE SALE
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS FREE AND CLEAR OF LIENS AND
INTERESTS PURSUANT TO 11 U.S.C. §363 (the “Motion”) filed with this Court on September 25,
2019 at Docket No. 205, concerning certain real property owned by the Debtor, having an address
of 1300 Seigle Avenue, Charlotte, North Carolina, 28205 (Mecklenburg County)2, (the “Real
Property”), with appearances as noted in the Court’s record; and it appearing that the Court by its
Ex-Parte Order Shortening Notice at Docket No. 208 (the “Shortening Order”) shortened notice of
the hearing on the Motion to seven days, and it further appearing that, as allowed by the Shortening
Order, due and proper notice of the Motion and the hearing thereon was given to all creditors and
parties in interest, and it further appearing that only Robert Lewis, Jr. of The Lewis Law Firm, P.A.
representing the Debtor filed a Response in Opposition to the Motion to Amend Order Allowing the
Sale of Real Estate at Private Sale Outside the Ordinary Course of Business Free and Clear of Liens
and Interest Pursuant to 11.U.S.C. § 363 Docket No. 210 (the “Response”) in response to the
Motion and the Court having reviewed the Motion and the Response, the file in this case and
considered the statements of the Trustee and arguments of counsel and for the reasons stated on the
record is of the opinion that the Motion should be GRANTED as prayed for.

__________________________________
1 This case has been substantively consolidated with the following cases: VR Investments, LLC 18-31637 and
Baranko Enterprise, Inc. 18-31638.
2 In addition to 1300 Seigle Avenue, Charlotte, North Carolina the Real Property is also known as 909 E. 16th
Street, Charlotte, North Carolina.
 Case 18-31635       Doc 211     Filed 10/03/19 Entered 10/03/19 11:53:42         Desc Main
                                  Document Page 2 of 2




       NOW THEREFORE, it is ORDERED that the Amendment as executed by the Trustee is
approved;

       IT IS FURTHER ORDERED that this Court’s Order Authorizing Trustee to Sell Real Estate
at Private Sale Outside of the Ordinary Course of Business Free and Clear of Liens and Interests
Pursuant to 11 U.S.C. § 363 Docket No. 182 be and hereby is amended as follows:

1.     The Purchase Price of the Real Estate shall be reduced from $341,000 to $323,000; and,

2.     The real estate commission to be paid to Teresa Wilson shall be reduced from $20,460 to
$18,380; and

       IT IS FURTHER ORDERED that this Order shall be immediately effective and the
provisions of Bankruptcy Rule 6004(g) staying this order for fourteen days shall not apply.


This Order has been signed electronically.                        United States Bankruptcy Court
The judge’s signature and court’s seal
appear at the top of the Order.
